                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 3:21-CV-00006-RJC-DSC


 PROGRESSIVE AMERICAN                              )
 INSURANCE COMPANY,                                )
                                                   )
                    Plaintiff,                     )
                                                   )
 v.                                                )                    ORDER
                                                   )
 SAVERIO DE PINTO et. al.,                         )
                                                   )
                  Defendants.                      )




       THIS MATTER is before the Court on Defendant’s “Motion to Dismiss … or

Alternatively, to Transfer Venue” (document #9) filed February 3, 2021, and Plaintiff’s “Amended

Complaint …” (document #11) filed February 11, 2021.


       Rule 15 of the Federal Rules of Civil Procedure governs amendments to pleadings. Rule

15(a)(1) grants a party the right to “amend its pleading once as a matter of course,” if done within

twenty-one days after serving the pleading, Fed. R. Civ. P. 15(a)(1)(A), or “if the pleading is one

to which a responsive pleading is required,” a party may amend once as a matter of course,

provided that it does so within “21 days after service of a responsive pleading or 21 days after

service of a motion under Rule 12(b), (e), or (f), whichever is earlier.” Fed. R. Civ. P. 15(a)(1)(B).

The Rule further provides that leave to amend shall be freely given “when justice so requires.” Id.


       Plaintiff filed the Amended Complaint as of right eight days after receipt of Defendant’s

Motion to Dismiss.




       Case 3:21-cv-00006-RJC-DSC Document 12 Filed 02/11/21 Page 1 of 2
       It is well settled that an amended pleading supersedes the original pleading, and that

motions directed at superseded pleadings are to be denied as moot. Young v. City of Mount Ranier,

238 F. 3d 567, 573 (4th Cir. 2001) (amended pleading renders original pleading of no effect);

Turner v. Kight, 192 F. Supp. 2d 391, 397 (D. Md. 2002) (denying as moot motion to dismiss

original complaint on grounds that amended complaint superseded original complaint).


       IT IS THEREFORE ORDERED that:


       1. Defendant’s “Motion to Dismiss … or Alternatively, to Transfer Venue” (document #9)

is administratively DENIED as moot without prejudice.


       2. The Clerk is directed to send copies of this Order to counsel for the parties and to the

Honorable Robert J. Conrad, Jr.


       SO ORDERED.

                                       Signed: February 11, 2021




      Case 3:21-cv-00006-RJC-DSC Document 12 Filed 02/11/21 Page 2 of 2
